DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 220 (motor 220; [0027], line 13, 14, 15), 225 (shaft 225; [0027], line 13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “295” has been used to designate both communication controller (Fig. 8; [0030], line 6) and unspecified components (Fig. 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Specification
The disclosure is objected to because of the following informalities:
[0027], line 12, “show” should be --shown--.
[0030], line 11, “input/output (I/O) controller 310” should be -- input/output (I/O) controller 280--.
[0030], line 12, “product delivery controller 315” should be --product delivery controller 285--.
[0030], line 14, “engine controller 320” should be --engine controller 290--.
[0030], line 14, “communication controller 325” should be --communication controller 295--.
[0030], line 16, “positioning controller 330” should be --positioning controller 300--.
Appropriate correction is required.

Claim Objections
Claims 1, 11-13, and 15-16 are objected to because of the following informalities:
Claim 1, line 3, should end with a semicolon.
Claim 1, line 9, “outlets, and” should be --outlets;--.
Claim 1, line 14, “frame;” should be --frame, and--.
Claim 15, if “individually controlling a plurality of hydraulic cylinders” (line 1-2) forms an antecedent basis for “the plurality of hydraulic cylinders” (line 2-3), then it should be similarly based on “individually controlling a plurality of hydraulic cylinders” (claim 9, line 6), and should therefore be --individually controlling the plurality of hydraulic cylinders--.  Similarly, “a plurality of hydraulic cylinders” (claim 10, line 2; claim 11, line 2; claim 12, line 2-3; claim 13, line 2-3; claim 16, line 1-2) should be --the plurality of hydraulic cylinders--.
Claims 17-18, line 3, it is contemplated that “a minimum position” is intended to be --a maximum position-- since it is typical for preventative measures to be taken when a parameter is above a maximum value.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the supply compartment" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-8 are rejected as dependent on a rejected base claim.  For further examination, this limitation will be treated as “the bin.”
Claim 12 recites the limitation "the individually controlling a plurality of hydraulic cylinders to raise the bin" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 only recites controlling the cylinders to move the bin.
Claim 13 recites the limitation "the individually controlling a plurality of hydraulic cylinders to lower the bin" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 only recites controlling the cylinders to move the bin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge (U.S. 2019/0023504) in view of Bauers (U.S. 3,474,935).
Regarding claim 1, Roberge discloses (Fig. 1-7) an agricultural application implement for delivering particulate product to a field, the implement comprising: a frame (the vehicle chassis); a bin (62) to hold product; a pneumatic conveying (100) system fixed to the frame, the pneumatic conveying system comprising an airflow source (110) to provide an airflow, and a delivery line (102, 14, 16) operably connected to the airflow source and to the bin, the delivery line including a plurality of outlets (e.g., 30, 32, 34, 35), and a metering system (111) operably connected between the bin and the pneumatic conveying system, the metering system to meter product with the airflow to result in a mixed flow of airflow and product for the delivery line ([0037]).
Roberge does not disclose a bin lift system.
However, Bauers discloses (Fig. 1-2) an agricultural application implement comprising a frame (chassis 12); a bin (50) to hold product; and a bin lift system (lift units 46) comprising two hydraulic cylinders (65) for lifting the bin for removal and replacement when the bin is empty (Col. 4, lines 10-40).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a bin lift system in the implement of Roberge for lifting the bin off the vehicle chassis when it is empty to be replaced by a full bin.
Roberge in view of Bauers does not disclose that the bin lift system comprises four hydraulic cylinders coupling the bin to the frame, or a bin lift controller to control the four hydraulic cylinders to raise or lower the bin.
However, Examiner takes Official Notice that it is well known to use controllers to control hydraulic systems, and it would have been obvious to do so in the implement of Bauers to automatically control the hydraulic cylinders.
Furthermore, it would have been obvious to duplicate the hydraulic cylinder of each lift unit of Bauer, for example to support a bin with heavy product or great scale.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge (U.S. 2019/0023504) in view of Bauers (U.S. 3,474,935) and Wheeler (U.S. 3,474,924).
Regarding claim 1, Roberge discloses (Fig. 1-7) an agricultural application implement for delivering particulate product to a field, the implement comprising: a frame (the vehicle chassis); a bin (62) to hold product; a pneumatic conveying (100) system fixed to the frame, the pneumatic conveying system comprising an airflow source (110) to provide an airflow, and a delivery line (102, 14, 16) operably connected to the airflow source and to the bin, the delivery line including a plurality of outlets (e.g., 30, 32, 34, 35), and a metering system (111) operably connected between the bin and the pneumatic conveying system, the metering system to meter product with the airflow to result in a mixed flow of airflow and product for the delivery line ([0037]).
Roberge does not disclose a bin lift system.
However, Bauers discloses (Fig. 1-2) an agricultural application implement comprising a frame (chassis 12); a bin (50) to hold product; and a bin lift system (lift units 46) comprising two hydraulic cylinders (65) for lifting the bin for removal and replacement when the bin is empty (Col. 4, lines 10-40).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a bin lift system in the implement of Roberge for lifting the bin off the vehicle chassis when it is empty to be replaced by a full bin.
Roberge in view of Bauers does not disclose that the bin lift system comprises four hydraulic cylinders coupling the bin to the frame, or a bin lift controller to control the four hydraulic cylinders to raise or lower the bin.
However, Wheeler discloses (Fig. 1-5) a bin lift system for a carrier vehicle comprising four hydraulic cylinders (11, 12, 13, 14) coupling a bin (10) to a frame (1, 2) and a bin lift controller (control circuit; Fig. 4) to control the four hydraulic cylinders to raise or lower the bin (Fig. 2-3).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the two-cylinder, scissor mechanism bin lift system of Bauers with the four-cylinder bin lift system of Wheeler, since both systems are arranged to lift a bin relative to a vehicle frame, and such a replacement would not produce unexpected results, and to utilize a controller as taught by Wheeler to control the bin lift system.
Regarding claim 7, in the combination above, Wheeler further discloses (Fig. 1-2) four brackets (support structures 15) supporting the four hydraulic cylinders, each bracket of the four brackets comprising a respective bearing (guide rails 16), wherein each hydraulic cylinder of the four hydraulic cylinders moves with respect to one of the respective bearings.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge, Bauers, and Wheeler as applied to claim 1 above, and further in view of Arnulfo (WO 2010/150290).
Regarding claim 2, Roberge in view of Bauers and Wheeler discloses the elements of claim 1 as described above, but does not disclose that the bin lift system further comprises a first sensor fixed with respect to the frame, and a second sensor supported by the bin, and wherein the bin lift controller controls the four hydraulic cylinders based on a first signal from the first sensor and a second signal from the second sensor.
However, Arnulfo discloses (Fig. 4-6) a bin lift system for a carrier vehicle, wherein the bin lift system comprises a first sensor (S3) fixed with respect to a vehicle frame (2), and a second sensor (S4) supported by a bin (3), wherein a bin lift controller controls the bin lift actuators based on a first signal from the first sensor and a second signal from the second sensor in order to minimize a relative angle between the vehicle frame and the bin (Page 11, line 16-Page 13, line 1).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include sensors on the bin and frame of Roberge in view of Bauers and Wheeler, as taught by Arnulfo, in order to minimize the relative angle between the two.
Regarding claim 5, in the combination above, Arnulfo further discloses (Fig. 4-6) that the first sensor includes a first angle sensor, and the second sensor includes a second angle sensor (Page 12, lines 10-12).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge, Bauers, Wheeler, and Arnulfo as applied to claim 2 above, and further in view of Connell (U.S. 2018/0338413).
Regarding claim 3, Roberge in view of Bauers, Wheeler, and Arnulfo discloses the elements of claim 2 as described above, and Arnulfo further discloses that the bin lift controller controls the hydraulic cylinders based on the first signal and the second signal (Page 11, line 16-Page 13, line 1).  But the combination does not teach that each of the four cylinders is independently controlled. 
However, Connell discloses (Fig. 1) a similar lifting system, wherein a body (110) is lifted with four cylinders (37) in corresponding legs, wherein each of the four cylinders is independently controlled in order to maintain a level body ([0057]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to independently control each of the four cylinders of the combination in order to maintain a level bin.
Regarding claim 4, Roberge in view of Bauers, Wheeler, and Arnulfo discloses the elements of claim 2 as described above, and Arnulfo further discloses that the bin lift controller controls the hydraulic cylinders to have the bin be parallel with the frame based on the first signal and the second signal (Page 11, line 16-Page 13, line 1).  But the combination does not teach that each of the four cylinders is independently controlled. 
However, Connell discloses (Fig. 1) a similar lifting system, wherein a body (110) is lifted with four cylinders (37) in corresponding legs, wherein each of the four cylinders is independently controlled in order to maintain a level body ([0057]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to independently control each of the four cylinders of the combination in order to maintain a level bin.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge, Bauers, Wheeler, and Arnulfo as applied to claim 2 above, and further in view of Purwin (U.S. 2017/0083020).
Roberge in view of Bauers, Wheeler, and Arnulfo discloses the elements of claim 2 as described above, but does not disclose that the first sensor includes a first multi-axes angle sensor, and the second sensor includes a second multi-axes angle sensor.
However, Purwin discloses (Fig. 6-7) an actively balanced mobile drive unit which uses multi-axes sensors (such as gyroscopes or accelerometers) to determine motion attributes (such as position and orientation) of both a drive unit 520 and a payload relative to x-, y-, and z-axes ([0066]-[0067]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use multi-axes sensors in the combination of Roberge, Bauers, Wheeler, and Arnulfo, since they are configured to generate the frame/bin orientation data required by Arnulfo.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge, Bauers, and Wheeler as applied to claim 7 above, and further in view of Stoll (U.S. 5,761,985).
Roberge in view of Bauers and Wheeler discloses the elements of claim 7 as described above, and Wheeler further discloses that each bracket (15) of the four brackets includes a housing, but the combination does not disclose a first spindle coupled to the housing, and a second spindle coupled to the housing, and wherein the first and second spindles allow movement of the bracket with respect to one of the four hydraulic cylinders.
However, Stoll discloses (Fig. 1) a fluid power cylinder bracket comprising a housing (2), a first spindle (guide rollers 24, 25) coupled to the housing, and a second spindle (guide rollers 24’, 25’) coupled to the housing, and wherein the first and second spindles allow movement of the bracket with respect to a fluid power cylinder (Col. 2, lines 41-44).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a bracket arrangement as taught by Stoll in the actuators of Wheeler in the combination.  Doing so would provide a low-friction, freely running support of the actuators, as taught by Stoll.

Claims 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bauers in view of Arnulfo.
Regarding claim 9, Bauers discloses (Fig. 1-2) a method of moving a bin (50) of an agricultural application implement, the method comprising: receiving an input to raise or lower the bin (Col. 4, lines 10-40; an input is implied, since it is reasonably assumed that the raising and lowering actions would not happen spontaneously); and controlling a plurality of hydraulic cylinders (cylinders 65 of lift units 46) to move the bin in a parallel relationship with respect to a stationary portion (chassis 12) of the implement.
Bauers does not disclose determining a position of the bin; determining a position of the stationary portion of the implement; and individually controlling the plurality of hydraulic cylinders.
However, Arnulfo discloses (Fig. 4-6) a similar method of moving a bin (3) of a carrier vehicle, the method comprising: determining a position of the bin (with sensor S4); determining a position of a stationary portion (2) of the implement (with sensor S3); and individually controlling a plurality of hydraulic cylinders to move the bin in a parallel relationship with respect to the stationary portion of the implement (Page 11, line 16-Page 13, line 1; correcting the relative angle requires operating the actuators at different rates).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the steps disclosed by Arnulfo in the method of Bauers in order to ensure that the bin remains level with the frame.
Regarding claim 12, in the combination above, Arnulfo further discloses determining a position of the bin with respect to the stationary portion (Page 11, line 16-Page 13, line 1).  Furthermore, in the combination, individually controlling the plurality of hydraulic cylinders to raise the bin would occur when the position of the bin is at less than a maximum position (an actuator inherently has a motion range with upper and lower limits, and the actuators of the combination would presumably be capable of raising the bin so long as they do not exceed their maximum extension).
Regarding claim 13, in the combination above, Arnulfo further discloses determining a position of the bin with respect to the stationary portion (Page 11, line 16-Page 13, line 1).  Furthermore, in the combination, individually controlling the plurality of hydraulic cylinders to lower the bin would occur when the position of the bin is at greater than a minimum position (an actuator inherently has a motion range with upper and lower limits, and the actuators of the combination would presumably be capable of lowering the bin so long as they do not fall below their minimum extension).
Regarding claim 14, in the combination above, Arnulfo further discloses that determining a position of the bin includes sensing an angular position of the bin, and that determining a position of the stationary portion includes sensing an angular position of the stationary portion (Page 11, line 16-Page 13, line 1).
Regarding claim 15, in the combination above, Arnulfo further discloses that individually controlling the plurality of hydraulic cylinders includes varying the control of one or more of the plurality of hydraulic cylinders based on the angular position of the bin and the angular position of the stationary portion to move the bin towards the parallel relationship with respect to the stationary portion of the implement (Page 11, line 16-Page 13, line 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bauers in view of Arnulfo as applied to claim 9 above, and further in view of Grimm (U.S. 2005/0076818).
Bauers in view of Arnulfo discloses the elements of claim 9 as described above, and Bauers further discloses that the individually controlling a plurality of hydraulic cylinders occurs when the implement is stationary (Col. 4, lines 10-40; the implement being stationary is implied, since the vehicle drives to a position near a full bin, and when the bin is lifted, it is put on legs to remain in place; thereafter, the vehicle moves out of position, leaving the empty bin).
Bauers in view of Arnulfo does not disclose determining a speed of the implement.
However, Grimm discloses ([0005]) determining a speed of a fertilizer applicator implement in order to properly control product application rates.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to determine a speed of the implement of Bauers in view of Arnulfo in order to properly control product application rates.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bauers in view of Arnulfo as applied to claim 9 above, and further in view of Komiya (U.S. 2021/0009213).
Bauers in view of Arnulfo discloses the elements of claim 9 as described above, but does not disclose determining whether the implement is parked, and wherein the individually controlling a plurality of hydraulic cylinders occurs when the implement is parked.
However, Komiya discloses determining whether a work vehicle is parked ([0086]) in order to warn a driver if the parking brake is not engaged while the driver’s seat is empty.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to determine whether the implement of Bauers in view of Arnulfo is parked, at least in order to warn an operator when the driver’s seat is empty and the parking brake is not engaged.
Furthermore, Bauers further discloses that the individually controlling a plurality of hydraulic cylinders occurs when the implement is stationary (Col. 4, lines 10-40; the implement being stationary is implied, since the vehicle drives to a position near a full bin, and when the bin is lifted, it is put on legs to remain in place; thereafter, the vehicle moves out of position, leaving the empty bin).  Examiner takes Official Notice that an operator of a vehicle which is stationary for an extended period of time would be reasonably expected to park the vehicle.  It is well known that parking a vehicle allows the operator to divert attention without worrying about the vehicle moving inadvertently.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bauers in view of Arnulfo as applied to claim 14 above, and further in view of Baasch (U.S. 2015/0060707).
Bauers in view of Arnulfo discloses the elements of claim 14 as described above, but does not disclose that individually controlling the plurality of hydraulic cylinders includes varying a pulse-width-modulated control of one or more of the plurality of hydraulic cylinders.
However, Baasch discloses ([0070]) that a hydraulic actuator may be driven through pulse width modulated signals generated by a control unit.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to vary a pulse-width-modulated control of one or more of the plurality of hydraulic cylinders in order to drive the position of the one or more actuators.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bauers in view of Arnulfo as applied to claim 9 above, and further in view of Yasuda (U.S. 2009/0145121).
Bauers in view of Arnulfo discloses the elements of claim 9 as described above, but does not disclose preventing an engine speed of the implement from increasing above a set engine speed when the position of the bin is above a minimum position.
However, Yasuda discloses (Fig. 1-5) a method for a carrier vehicle, comprising preventing an engine speed of the vehicle from increasing above a set engine speed while the carrier vehicle is lifting a carried bin (5) in order to prevent an excess increase in engine rotation, decreasing engine noise and wasted energy ([0005]-[0006]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to prevent an engine speed of the implement of Bauers in view of Arnulfo from increasing above a set engine speed when the bin is lifted above a minimum position in order to prevent excess noise and wasted energy.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bauers in view of Arnulfo as applied to claim 9 above, and further in view of Ablabutyan (U.S. 2010/0293611).
Bauers in view of Arnulfo discloses the elements of claim 9 as described above, but does not disclose preventing a transmission of the implement from shifting out of a first gear when the position of the bin is above a minimum position.
However, Ablabutyan discloses a method for a carrier vehicle ([0001]-[0002]), comprising preventing a transmission of the implement from shifting out of a first gear while a lift gate is lowered to lift a payload onto the carrier vehicle ([0023]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to prevent a transmission of the implement of Bauers in view of Arnulfo from shifting out of a first gear when the bin is lifted above a minimum position in order to prevent the implement from moving while loading or unloading a bin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bothor (U.S. 7,140,516) four-cylinder lift system for product container with bottom outlet.
Cornelis (U.S. 3,279,801) lifting a bin upward to access parts for cleaning (Fig. 6).
Dreyer (DE 43 39 050) lifting system for agricultural implement bin.
Lawrence (GB 801,630) bin lift system to maintain level with ground.
Medinger (WO 97/20109) four-cylinder lift system for cement metering hopper.
Shiozaki (JP 2003-164207) tank lifting from metering/pneumatic distribution systems.
Su (CN 107696938) four actuator box lifting system having tilt sensors.
Yang (CN 103004313) agricultural frame parallel lift system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671